Citation Nr: 0328126	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1971 to March 
1971.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.


REMAND

The veteran contends that although he fractured his right 
ankle prior to entering service in January 1971, the right 
ankle disability was aggravated by the training he underwent 
in boot camp.

The Veterans Claims Assistance Act of 2000

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. 
Cir. 2002).

In an April 2001 notice the RO informed the veteran of the 
provisions of the VCAA, the evidence required to substantiate 
his claim, and the relative responsibilities of the veteran 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In that notice the 
RO also informed the veteran that he should submit the 
necessary information and/or evidence within 30 days of the 
notice.  In a decision issued on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
shown in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Development Required

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying disability, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).   Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The evidence of record reflects that the veteran fractured 
his right ankle in 1969, prior to entering service.  He 
entered service in January 1971, and complained of pain in 
the right ankle shortly thereafter.  He underwent a Medical 
Evaluation Board (MEB) in February 1971, which resulted in 
the determination that he was unfit for induction due to, in 
addition to a left knee impairment, a malunion of the 
navicular bone in the right ankle.  He was discharged in 
March 1971 on the basis that he failed to meet medical 
fitness standards at the time of induction.  

The veteran did not report having received any treatment for 
the right ankle following his separation from service.  The 
RO afforded him a VA medical examination in September 2001, 
during which he complained of intermittent pain and stiffness 
in the right ankle.  The physical examination of the right 
ankle revealed no abnormalities, and an X-ray study of the 
ankle was normal.  The examination resulted in a diagnosis of 
"remote history of right ankle fracture with chronic 
intermittent right ankle arthralgia (xr ankle normal)."  

Subsequently, the veteran submitted a November 2001 opinion 
from a private physician indicating that although he had 
suffered a fracture prior to service, the right ankle 
disability could have been worsened by repeated trauma 
sustained during boot camp from January 1971 to March 1971.  
The physician did not provide any clinical or radiographic 
findings showing that the veteran currently has any pathology 
in the right ankle, nor did he provide any findings in 
support of his opinion that the right ankle disability may 
have been aggravated during service.

Because the private physician indicated that the right ankle 
disability may have been aggravated during service, the Board 
finds that additional development is required.  Accordingly, 
this case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of any medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right ankle 
disability since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA medical examination in order 
to determine whether the right ankle 
disability was aggravated during service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an 
examination of the right ankle and 
provide a diagnosis for any pathology 
found.  If there is no objective evidence 
of pathology, the examiner should so 
state.  Based on review of the medical 
evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether any 
disability of the right ankle underwent 
an increase in severity during the 
veteran's limited period of service, or 
whether the complaints documented during 
service represented no more than an 
exacerbation of symptoms.  If the 
examiner finds that the right ankle 
disability underwent an increase in 
severity during service, he/she should 
also provide an opinion on whether that 
increase was due to the natural progress 
of the disease.  The examiner should 
provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development found appropriate in addition 
to that requested above, the RO should 
re-adjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


